Citation Nr: 1114549	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for disequilibrium or dizziness, to include as secondary to service connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which denied service connection for disequilibrium and dizziness. 

In April and August 2010 the claim was remanded by the Board for clarification. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that any currently diagnosed disequilibrium and dizziness was first manifested on active duty service or was caused by or related to the Veteran's service-connected hearing loss and tinnitus. 


CONCLUSION OF LAW

The criteria for service connection for disequilibrium and dizziness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated May 2007. The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained records and afforded the Veteran physical examinations.  The examinations are adequate, as the examiner was able to review the claims file and made all required findings to permit adjudication of the issue on appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that service connection is warranted for disequilibrium or dizziness, secondary to his service-connected hearing loss and tinnitus.

Many VA examinations have been conducted and addendums provided. 

At a June 2007 VA examination the Veteran reported that he experienced disequilibrium intermittently when he was walking but that it developed after discharge from service.  Examination of the ears was normal.  The examiner concluded that the Veteran's disequilibrium and dizziness was not related to service but no rationale was provided. 

In a September 2009 addendum the same VA examiner stated that the Veteran's dizziness did not appear until after service, sometime after 2004, therefore it was not related to his hearing loss and tinnitus.  The examiner concluded that the dizziness the Veteran notices was not related to his hearing loss or tinnitus but no rationale was provided. 

At a May 2010 VA examination the examiner found that the Veteran did not seem to have true vertigo and concluded that his condition was not the product of any kind of inner ear disease. 

A December 2010 VA examiner reviewed the claims file and concluded that the Veteran's disequilibrium was not related to his ear problems.  He noted the Veteran's history of hearing loss and a 30 year history of disequilibrium.  The examiner also noted that examinations other than hearing loss were within normal limits.  The examiner explained that the inner ear has a hearing part and a vestibular part.  Usually there is no interrelationship between the two parts except in certain types of cases, such as Meniere's disease where there is a triad of hearing loss, vertigo and tinnitus.  The examiner explained that there was no reason to suspect the Veteran had Meniere's disease, but there was reason to suspect a possible positional vertigo related to the vestibular portion of the inner ear, not the hearing part, which portion also causes problems with tinnitus.  The examiner opined that it was not as likely as not that the Veteran's dizziness was related to his hearing loss and tinnitus. 

The Veteran believes that his disequilibrium and dizziness was caused by his hearing loss and tinnitus.  He is competent to report when he began experiencing disequilibrium symptoms, 30 years ago.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his disequilibrium and dizziness and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by the medical professionals who examined both him and the record and opined that his hearing loss and tinnitus  were not related to his disequilibrium and dizziness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The weight of the medical evidence is against a finding that the Veteran's service connected hearing loss and tinnitus caused or contributed to his disequilibrium and dizziness. 

There is no evidence that the Veteran's current disequilibrium and dizziness began in service or is anyway related to any event or injury in service; therefore service connection on a direct basis is not warranted.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for disequilibrium and dizziness is not warranted.  


ORDER

Service connection for disequilibrium or dizziness, to include as secondary to service connected hearing loss and tinnitus, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


